21-60162-rbk Doc#202 Filed 09/21/21 Entered 09/21/21 13:41:54 Main Document Pg 1 of
                                         5



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

   In re:                                                 §   Lead Case No. 21-60162-rbk
                                                          §   Second Case No. 21-60163-rbk
   DARYL GREG SMITH and                                   §
   CANADIAN RIVER RANCH, LLC                              §   Chapter 11
                                                          §
             Debtors.                                     §   (Jointly Administered Under
                                                          §   Case No. 21-60162-rbk)

                          DEBTORS’ AMENDED WITNESS AND EXHIBIT
                            LIST FOR SEPTEMBER 22, 2021 HEARING

  TO THE HONORABLE RONALD B. KING, CHIEF U.S. BANKRUPTCY JUDGE AND TO
  ALL PARTIES:

            Daryl Greg Smith (“Smith”) and Canadian River Ranch, LLC (“CRR”, with Smith,

  the “Debtors”) hereby submit this Amended Witness and Exhibit List in support of the hearing to

  held on September 22, 2021, at 11:00 a.m. (prevailing Central Time) (the “Hearing”).

                                               WITNESSES

            The Debtors reserve all rights to call any or all of the following as witnesses at the Hearing,

  including but not limited to by affidavit, declaration or proffer.

            1.      Daryl Greg Smith;

            2.      Any witness called or designated by any other party; and

            3.      Any rebuttal witnesses, as appropriate.

                                                 EXHIBITS

            The Debtors reserve all rights to introduce and/or request judicial notice of any or all of the

  following Exhibits as evidence at the Hearing, each as may be amended, and expressly including

  any filed responses thereto, and any exhibits, schedules, addenda, and any and all other

  attachments or amendments thereto and thereof:




                                                      1
21-60162-rbk Doc#202 Filed 09/21/21 Entered 09/21/21 13:41:54 Main Document Pg 2 of
                                         5




                                                                                     OFFERED
                                                                            MARKED



                                                                                               OBJECT

                                                                                                        ADMIT
   No.   Description



         Listing Agreement – Exclusive Right to Sell (Aug. 18, 2020)
   A.
         [Dkt. No. 30, Proposed Order, Ex. 1]

         Retention Agreement (Aug. 1, 2021)
   B.
         [Dkt. No. 155, Ex. B]

         Declaration of Darren Keith Reed in Support of Application to
         Approve Retention and Employment of Ranch Masters as Real
   C.    Estate Brokers for the Trustee
         [Dkt No. 155, Ex. E]

         Partnership Agreement of Canadian River Ranch Partners
   D.
         (Sept. 9, 2014)

   E.    Special Warranty Deed, Bosque County, Texas (Feb. 7, 2020)
         Daryl Greg Smith’s Amended Schedules and Statement of
         Financial Affairs
   F.
         [Dkt. No. 39]
         Canadian River Ranch, LLC’s Amended Schedules and Statement
         of Financial Affairs
   G.
         [Dkt. No. 41]

         Material Lease Agreement (Nov. 20, 2016), by and between
   H.
         Canadian River Ranch, LLC and Rock Quarries LLC

         Any and all Motions, Notices, pleadings, and other docket items
   I.
         filed of record in the Bankruptcy Case

   J.    Any and all exhibits designated by any other party

         Any and all other exhibits as may be appropriate for rebuttal or
   K.
         impeachment purposes




                                                 2
21-60162-rbk Doc#202 Filed 09/21/21 Entered 09/21/21 13:41:54 Main Document Pg 3 of
                                         5



  RESPECTFULLY SUBMITTED this 21st day of September, 2021.

                                            MUNSCH HARDT KOPF & HARR, P.C.

                                            By: /s/ Davor Rukavina
                                                   Davor Rukavina, Esq.
                                                   Texas Bar No. 24030781
                                                   Thomas D. Berghman, Esq.
                                                   Texas Bar No. 24082683
                                                   500 North Akard St., Ste. 3800
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 855-7500
                                                   Facsimile: (214) 978-4375
                                                   drukavina@munsch.com
                                                   tberghman@munsch.com

                                            ATTORNEYS FOR THE DEBTORS




                                        3
21-60162-rbk Doc#202 Filed 09/21/21 Entered 09/21/21 13:41:54 Main Document Pg 4 of
                                         5



                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that, on the 21st day of September 2021, he personally
  caused true and correct copies of the foregoing Amended Witness and Exhibit List to be served by
  electronic transmission through the Electronic Case Filing System for the United States
  Bankruptcy Court for the Western District of Texas to each of the below parties.

         Eboney Delane Cobb on behalf of Creditor Whitney ISD
         ecobb@pbfcm.com, rgleason@pbfcm.com

         Ruben Rene Escobedo on behalf of Interested Party Darren Keith Reed
         rene.escobedo@rre-law.com

         Mark B. French on behalf of Creditor Mark Cochran
         mark@markfrenchlaw.com, Sarah@markfrenchlaw.com

         Edwin Paul Keiffer on behalf of Creditor Karen Annette Smith
         pkeiffer@romclaw.com, bwallace@romclaw.com

         Edwin Paul Keiffer on behalf of Defendant Karen Annette Smith
         pkeiffer@romclaw.com, bwallace@romclaw.com

         Scott D. Lawrence on behalf of Creditor Farm Credit of Western Oklahoma
         scott.lawrence@wickphillips.com, brenda.ramirez@wickphillips.com

         Tara LeDay on behalf of Creditor Texas Taxing Authorities
         tleday@mvbalaw.com, vcovington@mvbalaw.com, alocklin@mvbalaw.com,
         bankruptcy@mvbalaw.com, pbowers@mvbalaw.com, vjames@mvbalaw.com

         Gregory S. Milligan
         gmilligan@harneypartners.com

         William R Nix, III on behalf of Trustee Gregory S. Milligan
         trip.nix@wallerlaw.com, sherri.savala@wallerlaw.com

         Mark J. Petrocchi on behalf of Creditor Griffith, Jay & Michel, LLP
         mpetrocchi@lawgjm.com, mkidd@lawgjm.com

         Steve Stasio on behalf of Attorney Andrew F. Stasio, Jr.
         steve.stasio@stasiolawfirm.com

         Marc W. Taubenfeld on behalf of Creditor Boomer State Outdoors, LLC
         mtaubenfeld@mcslaw.com, scotton@mcslaw.com

         David G. Tekell on behalf of Creditor Tekell and Tekell LLP
         david@tekell-law.com, carolyn@tekell-law.com



                                                 4
21-60162-rbk Doc#202 Filed 09/21/21 Entered 09/21/21 13:41:54 Main Document Pg 5 of
                                         5



         Shane P. Tobin on behalf of U.S. Trustee United States Trustee - WA12
         shane.p.tobin@usdoj.gov, brian.r.henault@usdoj.gov, Carolyn.Feinstein@usdoj.gov,
         carey.a.tompkins@usdoj.gov, roxana.peterson@usdoj.gov, gary.wright3@usdoj.gov,
         deborah.a.bynum@usdoj.gov, aubrey.thomas@usdoj.gov

         United States Trustee - WA12
         ustpregion07.au.ecf@usdoj.gov

         Morris D. Weiss on behalf of Trustee Gregory S. Milligan
         morris.weiss@wallerlaw.com, sherri.savala@wallerlaw.com,
         annmarie.jezisek@wallerlaw.com

           Additionally, appropriately marked copies in an electronic format of each of the Exhibits
  listed in the Amended Witness and Exhibit List was also provided to each of the below parties via
  e-mail. Any other parties wishing to receive copies of the Exhibits can do so by contacting counsel
  for the Debtors.

         Edwin Paul Keiffer on behalf of Creditor Karen Annette Smith
         pkeiffer@romclaw.com, bwallace@romclaw.com

         Gregory S. Milligan
         gmilligan@harneypartners.com

         William R Nix, III on behalf of Trustee Gregory S. Milligan
         trip.nix@wallerlaw.com, sherri.savala@wallerlaw.com

         Morris D. Weiss on behalf of Trustee Gregory S. Milligan
         morris.weiss@wallerlaw.com, sherri.savala@wallerlaw.com,
         annmarie.jezisek@wallerlaw.com

         Shane P. Tobin on behalf of U.S. Trustee United States Trustee - WA12
         shane.p.tobin@usdoj.gov, brian.r.henault@usdoj.gov, Carolyn.Feinstein@usdoj.gov,
         carey.a.tompkins@usdoj.gov, roxana.peterson@usdoj.gov, gary.wright3@usdoj.gov,
         deborah.a.bynum@usdoj.gov

                                                       By: /s/ Thanhan Nguyen
                                                              Thanhan Nguyen, Esq.




                                                  5
